DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Cretu-Petra does not disclose wherein areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm, it is noted that while Cretu-Petra does not explicitly disclose the spacing between the senor and the article in the areas of attachment, Cretu-Petra shows in figure 3 that the sensor is intended to be in close, direct contact with the article. Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensor of Cretu-Petra so that the areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm.
In response to Applicant’s argument that Ales does not disclose wherein areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm, it is noted that while Ales does not explicitly disclose the spacing between the senor and the article in the areas of attachment, Ales shows in figure 1 that the sensor is intended to be in close, direct contact with the article. Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensor of Ales so that the areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 16, and 20 have been amended to disclose the limitation “a dimension of at least 1.5 inches”. The present specification discloses on page 12, lines 16-17, that the sensor can have a width greater than 1.5 inches, but does not disclose, more broadly, that any dimension can be at least 1.5 inches. While the present specification discloses specific measurement ranges for dimensions such as the width and length of the sensor, it does not provide support for a dimension being at least 1.5 inches.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales, III et al. (2010/019702) in view of Long et al. (2009/0062756).
With respect to claim 1, Ales discloses reusable sensor 110 for sensing and communicating an insult within a disposable absorbent article 20, as shown in figure 2 and described in paragraphs [0011] and [0096]. The sensor 110 comprises a sensor housing 135 for temporary association with the absorbent article, as show in figure 2, the sensor housing 135 comprising a mechanical fastener, as disclosed in paragraph [0089]. A capacitive sensor 120 is disposed within the sensor housing 135, as shown in figure 2 and disclosed in paragraph [0089]. A wireless signal transmission device is also disposed within the sensor housing, as disclosed in paragraph [0087]. The sensor 110 has an angled part where the edges of the sensor housing 135 meet each other at a right angle, as shown in figure 2. The sensor 110 is configured for assessing a sensor area comprising the outer cover 40 of the article, as disclosed in paragraph [0089]. The outer cover 40 has a shape that is substantially elongated, as shown in figure 3, and therefore the sensor area has a substantially elongated shape.
Ales discloses all aspects of the claimed invention with the exception of a power supply comprising a rechargeable battery, the sensor having a dimension of greater than 1.5 inches, and an area of attachments between the sensor and the article having a spacing of less than 20 mm. Long discloses a sensor 110 for use with an absorbent article, as shown in figure 5, comprising a sensor housing 111, as shown in figure 6. Long teaches providing a battery in the sensor housing, as disclosed in paragraph [0067]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor housing of Ales with a battery, as taught by Long, to achieve the predictable result of powering the sensor, and further to make the battery rechargeable since Ales discloses a reusable sensor and a rechargeable battery achieves the predictable result of a battery that can be used over a period of time on more than one absorbent article.
Long further teaches the sensor has a length Y, as shown in figure 6, and discloses in paragraph [0069] that the length Y is 80 mm, or 3.15 inches. Long teaches in paragraph [0070] that this length satisfies the Child Safety Protection Act, and further teaches in paragraph [0069] that the length does not impinge on the curvature of a wearer’s back. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Ales with a dimension of 3.14 inches, as taught by Long, to satisfy the Child Safety Protection Act and to prevent the sensor from impinging on the curvature of a wearer’s back.
Ales shows in figure 1 that the sensor 110 is directly attached to the outer surface of the article, and electrodes in the sensor detect the presence of conductive substances in the article, as disclosed in paragraph [0048]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the area of attachment between the sensor and the article of Ales with a spacing of less than 20 mm to achieve the predictable result of a sensor that is in direct contact with the article to optimize the connection between the electrodes of the sensor and conductive substances in the article.
With respect to claim 2, Ales discloses that the sensor 110 is configured for assessing a sensor area comprising the outer cover 40 of the article, as disclosed in paragraph [0089]. The outer cover 40 has a main portion having a shape that is substantially rectangular, as shown in figure 3, and therefore the sensor area has a substantially rectangular shape.
With respect to claim 3, Ales discloses in paragraph [0048] that the sensor 110 comprises a pair of electrodes, and the electrodes are disposed on an exterior 40 of the absorbent article when the sensor is attached thereto, as shown in figure 2. 
With respect to claim 4, Ales discloses in paragraph [0054] that when urine is loaded in the absorbent article, a frequency aspect of the sensor output signal changes.
With respect to claims 5-6, Ales discloses in paragraph [0088] that the aspects of the sensor disclosed in U.S. Patent Application No. 12/347,539, are incorporated by reference. Corresponding U.S. Patent Application Publication 2010/0164733 discloses in paragraph [0069] the use of a conductive material in the form of conductive ink. Therefore, Ales anticipates the limitations of the present claims since this aspect of the sensor is incorporated by reference.
With respect to claim 7, Ales discloses all aspects of the claimed invention with the exception of the sensor having a width greater than 1.5 inches. Long teaches the sensor has a width W, as shown in figure 6, and discloses in paragraph [0070] that the width W is 45 mm, or 1.8 inches. Long teaches in paragraph [0070] that this length satisfies the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Ales with a width of 1.8 inches, as taught by Long, to satisfy the Child Safety Protection Act and to prevent the sensor from being able to be swallowed by, and possibly choke, a child.
With respect to claim 8, Ales discloses all aspects of the claimed invention with the exception of the sensor comprising varying widths. Long discloses a sensor having a width that varies over its entire length, as shown in figure 10, and teaches that this shape provides the advantage of lower pressure against the body when the sensor is worn, as disclosed in paragraph [0090]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Ales comprise varying widths over all its length, as taught by Long, to reduce pressure against the body when the sensor is worn.
With respect to claims 9-11, Ales discloses all aspects of the claimed invention with the exception of the sensor comprising a portion having a bending stiffness of less than about 400 N/m as determined by ASTM D 790-03. It would have been obvious to one of ordinary skill in the art at the time of invention to provide a portion of the sensor with a bending stiffness of less than 400 N/m, to achieve the predictable result of a sensor that is not so stiff that is causes uncomfortable pressure against the body of a wearer during use.
With respect to claims 12-13, Ales discloses all aspects of the claimed invention with the exception of the sensor having a shear force to remove the sensor from about 25-250 N. Ales discloses in paragraph [0096] that the sensor is intended to be removed from the article so it can be reused. If the sensor has too low of a shear force to remove, it would not form a secure attachment to the article and might fall off during normal use. If the sensor has too high of a shear force to remove, it would be hard to remove from the article and would risk damaging either the article or the sensor during removal, making it unable to be reused. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a shear force to remove the sensor from about 25-250 N, to achieve the predictable result of a sensor with a sufficient shear force to maintain a secure attachment to the article while also allowing for easy removal of the sensor so that it can be reused.
With respect to claims 14-15, Ales discloses all aspects of the claimed invention with the exception of a pulling force to remove the sensor being from about 50-250 N. Ales discloses in paragraph [0096] that the sensor is intended to be removed from the article so it can be reused. If the sensor has too low of a pulling force to remove, it would not form a secure attachment to the article and might fall off during normal use. If the sensor has too high of a pulling force to remove, it would be hard to remove from the article and would risk damaging either the article or the sensor during removal, making it unable to be reused. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a pulling force to remove the sensor from about 50-250 N, to achieve the predictable result of a sensor with a sufficient pulling force to maintain a secure attachment to the article while also allowing for easy removal of the sensor so that it can be reused.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cretu-Petra (2005/0195085).
With respect to claim 19, Cretu-Petra discloses a reusable sensor D for sensing and communicating an insult within a disposable absorbent article G, as shown in figures 1 and 2. The sensor comprises a sensor housing configured for temporary association with the absorbent article, as disclosed in paragraph [0020], and comprises a power supply, as disclosed in paragraph [0051], a sensor, as disclosed in paragraph [0036], and a wireless signal transmission device, as disclosed in paragraph [0009]. The sensor comprises a curved part, as shown in figure 2. The sensor comprises a first sensing area A and a second sensing area B having a dimension different than that of the first sensing area A, as shown in figure 2.
Cretu-Petra discloses all aspects of the claimed invention with the exception of the sensor having an area of attachments between the sensor and the article having a spacing of less than 20 mm. Cretu-Petra shows in figure 3 that the sensor must be in close, direct contact with the article so the electrodes C can measure the conductivity of the article, as disclosed in paragraph [0036]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the area of attachment between the sensor and the article of Cretu-Petra with a spacing of less than 20 mm to achieve the predictable result of a sensor that is in direct contact with the article to optimize the connection between the electrodes of the sensor and conductive substances in the article.

Claims 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cretu-Petra (2005/0195085) in view of Long et al. (2009/0062756).
With respect to claim 16, Cretu-Petra discloses a reusable sensor A for sensing and communicating an insult within a disposable absorbent article G, as shown in figure 1. The sensor comprises a sensor housing configured for temporary association with the absorbent article, as disclosed in paragraph [0020], and comprises a power supply comprising a rechargeable battery, as disclosed in paragraph [0051], a capacitive sensor CS, as disclosed in paragraph [0036], and a wireless signal transmission device, as disclosed in paragraph [0009]. The sensor comprises a curved part, and has three or more sensing areas C1, C2, C3, and C4 to assess different portions of the article, as shown in figure 2.
Cretu-Petra discloses all aspects of the claimed invention with the exception of the sensor having a dimension of at least 1.5 inches and an area of attachments between the sensor and the article having a spacing of less than 20 mm. Long discloses a sensor 110 having a sensor housing 111 for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor has a length Y, as shown in figure 6, and discloses in paragraph [0069] that the length Y is 80 mm, or 3.15 inches. Long teaches in paragraph [0070] that this length satisfies the Child Safety Protection Act, and further teaches in paragraph [0069] that the length does not impinge on the curvature of a wearer’s back. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Cretu-Petra with a dimension of 3.14 inches, as taught by Long, to satisfy the Child Safety Protection Act and to prevent the sensor from impinging on the curvature of a wearer’s back.
Cretu-Petra shows in figure 3 that the sensor must be in close, direct contact with the article so the electrodes C can measure the conductivity of the article, as disclosed in paragraph [0036]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the area of attachment between the sensor and the article of Cretu-Petra with a spacing of less than 20 mm to achieve the predictable result of a sensor that is in direct contact with the article to optimize the connection between the electrodes of the sensor and conductive substances in the article.
With respect to claim 17, Cretu-Petra discloses all aspects of the claimed invention with the exception of the sensor having a width greater than 1.5 inches. Long teaches the sensor has a width W, as shown in figure 6, and discloses in paragraph [0070] that the width W is 45 mm, or 1.8 inches. Long teaches in paragraph [0070] that this length satisfies the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Cretu-Petra with a width of 1.8 inches, as taught by Long, to satisfy the Child Safety Protection Act and to prevent the sensor from being able to be swallowed by, and possibly choke, a child.
With respect to claim 18, the sensor of Cretu-Petra comprises varying widths over at least a part of its length, as shown in figure 2.
With respect to claim 20, Cretu-Petra discloses all aspects of the claimed invention with the exception of the sensor having a dimension of at least 1.5 inches. Long discloses a sensor 110 having a sensor housing 111 for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor has a length Y, as shown in figure 6, and discloses in paragraph [0069] that the length Y is 80 mm, or 3.15 inches. Long teaches in paragraph [0070] that this length satisfies the Child Safety Protection Act, and further teaches in paragraph [0069] that the length does not impinge on the curvature of a wearer’s back. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Cretu-Petra with a dimension of 3.14 inches, as taught by Long, to satisfy the Child Safety Protection Act and to prevent the sensor from impinging on the curvature of a wearer’s back.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781